 1   PERKINS COIE LLP
     Sarah Fowler (Bar No. 264838)
 2   Amisha Manek (Bar No. 305163)
     3150 Porter Drive
 3   Palo Alto, CA 94304-1212
     Phone: 650.838.4300
 4   SFowler@perkinscoie.com
     AManek@perkinscoie.com
 5
     PERKINS COIE LLP
 6   Gene W. Lee (not yet admitted)
     Thomas Matthew (not yet admitted)
 7   1155 Avenue of the Americas, 22nd floor
     New York, NY 10112-0015
 8   212.262.6900
     GLee@perkinscoie.com
 9   TMatthew@perkinscoie.com

10   Attorneys for Plaintiff Twitter, Inc.

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14

15    TWITTER, INC., a Delaware corporation,

16          Plaintiff,                               No. 20-cv-2397

17                          v.                       COMPLAINT FOR DECLARATORY
                                                     JUDGMENT
18    VOIP-PAL.COM, INC., a Nevada
      corporation,
19
                             Defendant.
20

21

22

23

24

25

26

27

28

                                                                 COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                      NO. 20-CV-2397
 1                                           I. INTRODUCTION

 2          1.      This Complaint for declaratory judgment of noninfringement (“Declaratory

 3   Judgment Complaint”) arises from a real and immediate controversy between plaintiff Twitter,

 4   Inc. (“Twitter”), and defendant VoIP-Pal.com Inc. (“VoIP-Pal”), as to whether Twitter infringes

 5   any claims of U.S. Patent 10,218,606 (the “’606 patent”; Exhibit 1), entitled, “Producing Routing

 6   Messages For Voice Over IP Communications.”

 7          2.      The ’606 patent is a member of a family that includes six other patents that VoIP-

 8   Pal has asserted in prior lawsuits in this Court against Twitter, Apple, AT&T, Verizon Wireless,

 9   and Amazon (“first and second wave actions”). The ’606 patent shares a common specification

10   with the six previously-asserted patents. All six of the previously-asserted patents were found to

11   be invalid under 35 U.S.C. § 101 for claiming ineligible subject matter.

12          3.      During the past week (April 2-7, 2020), VoIP-Pal filed new lawsuits in the

13   Western District of Texas asserting the ’606 patent against Facebook, WhatsApp, Google,

14   Amazon, and Apple (the “Texas lawsuits”). The claims of the ’606 patent asserted in these new

15   lawsuits are very similar to the claims of one or more of the patents that VoIP-Pal previously

16   asserted in the first and second wave actions and were found to be invalid by this Court.

17          4.      On April 8, 2020, VoIP-Pal issued a press release stating that VoIP-Pal is

18   considering taking further action and is not finished taking action in the wake of a recent decision

19   by the Court of Appeals for the Federal Circuit in favor of Twitter, Apple, AT&T, and Verizon

20   that affirmed this Court’s judgment that two of VoIP-Pal’s previously-asserted patents are invalid

21   under 35 U.S.C. § 101.

22          5.      Twitter believes that it does not infringe and has not infringed any claims of the

23   ’606 patent.

24          6.      VoIP-Pal’s actions have created a real and immediate controversy between VoIP-

25   Pal and Twitter as to whether Twitter’s products and/or services infringe any claims of the ’606

26   patent. The facts and allegations recited herein show that there is a real, immediate, and

27   justiciable controversy concerning this issue.

28
                                                      2
                                                                    COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                         NO. 20-CV-2397
 1                                              II. PARTIES

 2          7.      Plaintiff Twitter is a company incorporated under the laws of Delaware, with

 3   headquarters at 1355 Market Street, Suite 900, San Francisco, California.

 4          8.      Twitter operates a global Internet platform for public self-expression and

 5   conversation in real time. People with a Twitter account can post “Tweets”— messages of 280

 6   characters or less, sometimes with pictures or video and these messages can be read by other

 7   people using the Twitter platform. They may, in turn, “Retweet” those messages to their own

 8   followers. Users can include “hashtagged” keywords (indicated by a “#”) in their Tweets to

 9   facilitate searching for messages on the same topic. People who use Twitter can also send direct

10   messages to other users that can contain images and video. Each day, people post hundreds of

11   millions of Tweets, engaging in public conversation on virtually every conceivable topic.

12          9.      Based on information and belief, including VoIP-Pal’s complaints in the Texas

13   litigations, defendant VoIP-Pal is a company incorporated under the laws of Nevada, with its

14   principal place of business at 10900 NE 4th Street, Suite 2300, Bellevue, Washington 98004.

15          10.     Based on information and belief, including VoIP-Pal’s complaints in the Texas

16   litigations, VoIP-Pal is the owner of the ’606 patent.

17                                    III. JURISDICTION AND VENUE

18          11.     This Declaratory Judgment Complaint includes a count for declaratory relief under

19   the patent laws of the United States, 35 U.S.C. §§ 1, et seq.

20          12.     Twitter seeks declaratory relief under 28 U.S.C. §§ 2201 and 2202.

21          13.     This Court has subject matter jurisdiction over the claims alleged in this action

22   under 28 U.S.C. §§ 1331, 1332, 1338, 2201, and 2202 because this Court has exclusive

23   jurisdiction over declaratory judgment claims arising under the patent laws of the United States

24   pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. Jurisdiction is also proper under 28 U.S.C.

25   § 1332 because Twitter and VoIP-Pal are citizens of different states, and the value of the

26   controversy exceeds $75,000.

27          14.     This Court can provide the declaratory relief sought in this Declaratory Judgment

28   Complaint because an actual case and controversy exists between the parties within the scope of
                                                   3
                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                          NO. 20-CV-2397
 1   this Court’s jurisdiction pursuant to 28 U.S.C. § 2201. An actual case and controversy exists at

 2   least because VoIP-Pal previously filed lawsuits against Twitter and other defendants alleging

 3   infringement of U.S. Patent 9,179,005 (the “’005 patent”; Exhibit 2) and other related patents; the

 4   ’606 patent is a member of a family that includes six other patents that VoIP-Pal previously

 5   asserted in the first and second wave actions and shares a common specification with those six

 6   patents; the claims of the ’005 patent that were previously asserted in litigation against Twitter are

 7   very similar to claims of the ’606 patent that VoIP-Pal is now asserting in the new Texas

 8   lawsuits—including against Amazon and Apple, which were previously sued by VoIP-Pal; VoIP-

 9   Pal’s public statements to the effect that it is considering taking further action and is not finished

10   taking action in the wake of recent decision by the Federal Circuit affirming the judgment that the

11   claims of the ’005 patent that VoIP-Pal previously asserted against Twitter are invalid; and

12   Twitter does not infringe and has not infringed any claims of the ’606 patent.

13           15.     This Court has personal jurisdiction over VoIP-Pal because VoIP-Pal has engaged

14   in actions in this District that form the basis of Twitter’s claims against VoIP-Pal—namely, the

15   prosecution of a prior patent infringement lawsuit involving the ’005 patent against Twitter in this

16   District, voluntarily transferring to this District the first wave actions against Apple, AT&T, and

17   Verizon, and filing the second wave actions against Apple and Amazon in this District. VoIP-

18   Pal’s actions have created a real, live, immediate, and justiciable case or controversy between

19   VoIP-Pal and Twitter.

20           16.     As a result of VoIP-Pal’s conduct described above, VoIP-Pal has consciously and

21   purposely directed allegations of infringement of the ’606 patent at Twitter, a company that

22   resides and operates in this District.

23           17.     In doing so, VoIP-Pal has established sufficient minimum contacts with the

24   Northern District of California such that VoIP-Pal is subject to specific personal jurisdiction in

25   the Northern District of California. Further, the exercise of personal jurisdiction based on these

26   repeated and highly-pertinent contacts does not offend traditional notions of fairness and

27   substantial justice.

28
                                                        4
                                                                      COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                           NO. 20-CV-2397
 1          18.     Venue is proper under this district under 28 U.S.C. §§ 1391 and 1400, including

 2   because, under Ninth and Federal Circuit law, venue in declaratory judgment actions for

 3   noninfringement of patents is determined under the general venue statute, 28 U.S.C. § 1391.

 4          19.     Under 28 U.S.C. § 1391(b)(1), venue is proper in any judicial district where a

 5   defendant resides. An entity with the capacity to sue and be sued, such as VoIP-Pal, is deemed to

 6   reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

 7   personal jurisdiction with respect to the civil action in question under 28 U.S.C. § 1391(c).

 8          20.     As discussed above, VoIP-Pal is subject to personal jurisdiction with respect to

 9   this action in the Northern District of California, and thus, for the purposes of this action, VoIP-

10   Pal resides in the Northern District of California and venue is proper under 28 U.S.C. § 1391.

11                                       IV. FACTUAL BACKGROUND

12   A.     VoIP-Pal’s Prior Lawsuits (First And Second Wave Actions)

13          21.     In 2016, VoIP-Pal filed lawsuits in the District of Nevada against Twitter, Apple,

14   AT&T, and Verizon Wireless, alleging infringement of two patents, U.S. Patents 8,542,815 and

15   9,179,005 (the “’815 patent” and “’005 patent,” respectively). Between August and November of

16   2018, all four of those actions were transferred to this Court and consolidated for pretrial

17   purposes: Twitter (Case No. 5:18-cv-04523-LHK), Verizon Wireless (Case No. 18-cv-06054-

18   LHK), AT&T (Case No. 3:18-cv-06177-LHK), and Apple (Case No. 3:18-cv-06217-LHK)

19   (collectively, the “first wave actions”).

20          22.     Twitter and the other defendants in the first wave actions filed a motion to dismiss

21   under Fed. R. Civ. P. 12(b)(6) that the asserted claims of the ’815 and ’005 patents are invalid

22   under 35 U.S.C. § 101. On March 25, 2019, this Court granted the motion to dismiss and found

23   all asserted claims of the ’815 and ’005 patents to be invalid. VoIP-Pal appealed. On March 16,

24   2020, the Federal Circuit affirmed this Court’s judgment of invalidity.

25          23.     In October and November 2018, VoIP-Pal filed two additional lawsuits against

26   Apple (Case No. 5:18-cv-06216-LHK) and Amazon (Case No. 5:18-cv-07020-LHK)

27   (collectively, the “second wave actions”). In these lawsuits, VoIP-Pal alleged infringement of

28   four patents, U.S. Patents 9,537,762; 9,813,330; 9,826,002; and 9,948,549. These four patents are
                                                      5
                                                                      COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                           NO. 20-CV-2397
 1   in the same family as and share a common specification with the two patents that were asserted in

 2   the first wave actions.

 3          24.     In the second wave actions, Apple and Amazon filed a motion to dismiss under

 4   Fed. R. Civ. P. 12(b)(6) that the asserted claims of the four asserted patents are invalid under

 5   35 U.S.C. § 101. On November 19, 2019, this Court granted the motion to dismiss and found all

 6   asserted claims of the patents in the second wave actions to be invalid. VoIP-Pal has filed an

 7   appeal, which is pending.

 8   B.     VoIP-Pal’s New Texas Lawsuits And Press Release

 9          25.     During the past week (April 2-7, 2020), VoIP-Pal filed four new lawsuits in the

10   Western District of Texas, Waco Division, against defendants Facebook and WhatsApp (Civil

11   Action No. 20-cv-267) and Google (Civil Action No. 20-cv-269) and previously-sued defendants

12   Amazon (Civil Action No. 20-cv-272), and Apple (Civil Action No. 20-cv-275) (collectively, the

13   “Texas lawsuits”). (Complaints attached as Exhibits 3-6.)

14          26.     In the Texas lawsuits, VoIP-Pal alleges infringement of U.S. Patent 10,218,606

15   (the “’606 patent”; Exhibit 1), which is entitled, “Producing Routing Messages For Voice Over IP

16   Communications,” and, on its face, issued on February 26, 2019.

17          27.     The ’606 patent is in the same family as and shares a common specification with

18   the six patents that VoIP-Pal asserted in the first and second wave actions and were found to be

19   invalid by this Court.

20          28.     The complaints in the Texas lawsuits identify claims 1, 8, 15, and 19 of the ’606

21   patent as examples of claims that are infringed by one or more defendants in the Texas lawsuits

22   (Exhibits 3-6). These exemplary claims of the ’606 patent are very similar to claims of the ’005

23   patent that VoIP-Pal asserted against Twitter, Apple, AT&T, and Verizon in the first wave actions

24   (for example, claim 74 of the ’005 patent).

25          29.     VoIP-Pal’s infringement allegations in the Texas lawsuits are similar to VoIP-

26   Pal’s infringement allegations in the first wave and second wave actions (including against some

27   of the same defendants), and are directed to accused instrumentalities that are similar to Twitter’s

28   products and services (for example, communications involving text, images, and videos).
                                                   6
                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                          NO. 20-CV-2397
 1          30.     Twitter believes that it does not infringe and has not infringed any claims of the

 2   ’606 patent.

 3          31.     On April 8, 2020, VoIP-Pal issued a press release that announced the filing of the

 4   Texas lawsuits (Exhibit 7 and https://www.voip-pal.com/voip-pal-new-patent-lawsuits-april-).

 5   The press release also mentioned the Federal Circuit’s affirmance of this Court’s judgment of

 6   invalidity in the first wave lawsuits against Twitter, Apple, AT&T, and Verizon. The press

 7   release states that, in the wake of the Federal Circuit decision, VoIP-Pal is considering taking

 8   further action and “planning their next moves.” VoIP-Pal’s CEO is quoted as saying, “Our legal

 9   team is assessing our next moves regarding this Alice decision and we expect to announce our

10   intentions soon. I can tell you; we are not finished.” (Exhibit 7 (emphasis added).)

11                            FIRST CLAIM FOR RELIEF
        (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’606 PATENT BY TWITTER)
12

13          32.     The facts and allegations contained in the preceding paragraphs are incorporated

14   by reference herein.

15          33.     In view of the facts and allegations set forth above, there is an actual, justiciable,

16   substantial, and immediate controversy between Twitter, on the one hand, and VoIP-Pal, on the

17   other, regarding whether Twitter’s products and services infringe any claims of the ’606 patent.

18          34.     For example, an actual case and controversy exists at least because VoIP-Pal

19   previously filed lawsuits against Twitter and other defendants alleging infringement of the ’005

20   patent and other related patents in the first and second wave actions; the ’606 patent is a member

21   of a family that includes six other patents that VoIP-Pal previously asserted in the first and second

22   wave actions and shares a common specification with those six patents; the claims of the ’005

23   patent that were previously asserted in litigation against Twitter are very similar to claims of the

24   ’606 patent that VoIP-Pal is now asserting in the new Texas lawsuits—including against Amazon

25   and Apple, which were previously sued by VoIP-Pal; VoIP-Pal’s public statements to the effect

26   that it is considering taking further action and is not finished taking action in the wake of recent

27   decision by the Federal Circuit affirming the judgment that the claims of the ’005 patent that

28
                                                       7
                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                          NO. 20-CV-2397
 1   VoIP-Pal previously asserted against Twitter are invalid; and Twitter believes that it does not

 2   infringe and has not infringed any claims of the ’606 patent.

 3          35.     Twitter does not infringe and has not infringed any claims of the ’606 patent

 4   because, for example, no Twitter product or service meets or embodies the limitation of

 5   “processing the new second participant identifier, using the at least one processor, to determine

 6   whether the second network element is the same as the first network element,” “when the second

 7   network element is determined to be the same as the first network element, producing a routing

 8   message identifying a first network address associated with the first network element,” and “when

 9   the second network element is determined not to be the same as the first network element,

10   producing a routing message identifying a second network address associated with the second

11   network element.”

12          36.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate

13   controversy between Twitter, on the one hand, and VoIP-Pal, on the other, regarding whether

14   Twitter’s products and services infringe any claims of the ’606 patent.

15          37.     Twitter is entitled to a judgment declaring that no Twitter products or services

16   infringe the ’606 patent.

17                                       PRAYER FOR RELIEF
18          Twitter respectfully requests that this Court enter judgment against VoIP-Pal as follows:

19          A.      A declaration that the Twitter products and services do not infringe any claims of

20   the ’606 patent;

21          B.      For attorney’s fees and costs;

22          C.      Such other and further relief as this Court or a jury may deem just and proper.

23

24

25

26

27

28
                                                      8
                                                                     COMPLAINT FOR DECLARATORY JUDGMENT
                                                                                          NO. 20-CV-2397
 1
     DATED: April 8, 2020   PERKINS COIE LLP
 2
                            By: /s/ Sarah Fowler
 3                             Sarah Fowler
                               Amisha Manek
 4
                               Gene Lee
 5                             Thomas Matthew

 6                             Attorneys for Plaintiff Twitter, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                               9
                                             COMPLAINT FOR DECLARATORY JUDGMENT
                                                                  NO. 20-CV-2397
